                            United States District Court
                          Western District of North Carolina
                                Bryson City Division

 Amy Walker, et al.,                  )             JUDGMENT IN CASE
                                      )
                Plaintiffs,           )            2:13-cv-00047-MR-WCM
                                      )
                   vs.                )
                                      )
 Barry Coggins, et al.,               )
                                      )
              Defendants.             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 24, 2019 Order.

                                               September 24, 2019
